IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1182
                            Filed February 22, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAKARAI DARELL JACKMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Mary Pat Gunderson,

Judge.



      Defendant appeals from his conviction for possession of a controlled

substance with intent to deliver. AFFIRMED.



      Robert E. Breckenridge of Breckenridge Law, P.C., Ottumwa, for

appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Dakarai Jackman was convicted of possession of a controlled substance

with intent to deliver, in violation of Iowa Code section 124.401(1)(d) (2013),

following the revocation of his deferred judgment. On appeal, Jackman contends

his probation-violation counsel provided constitutionally deficient representation

in violation of Jackman’s right to the effective assistance of counsel. Specifically,

Jackman contends his counsel should have contested the reported violations,

investigated whether the defendant was eligible for placement at a residential

facility as a potential alternative to prison, and should have moved to continue

the disposition hearing until after the resolution of new felony offenses charged

during the term of probation.       The defendant contends counsel’s alleged

breaches amounted to structural error.

       The controlling framework for evaluating claims of ineffective assistance of

counsel is well-established and need not be repeated herein.           See State v.

Straw, 709 N.W.2d 128, 133 (Iowa 2006). Our review of constitutional claims is

de novo. See id.

       Jackman’s claims do not entitle him to any relief. First, Jackman has not

established his counsel’s performance was deficient. To the contrary, counsel’s

defense during the probation-revocation proceeding was exemplary given the

circumstances. Second, Jackman has not established prejudice; his counsel’s

conduct did not cause structural error within the meaning of our precedents. See

Lado v. State, 804 N.W.2d 248, 252 (Iowa 2011) (defining structural error). We
                                       3

affirm Jackman’s conviction without further opinion. See Iowa Ct. R. 21.26(1)(a),

(e).

       AFFIRMED.